TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 9, 2014



                                      NO. 03-13-00816-CV


                                      D. K., Sr., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




             APPEAL FROM 35TH DISTRICT COURT OF MILLS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                    AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on November 4, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.